Citation Nr: 1201086	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  09-38 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1993 to September 1997.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a April 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was remanded in May 2011 for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was treated for low back pain assessed as lumbar strain on one occasion in service in November 1995, then denied recurrent back problems and was clinically normal on service discharge examination in July 1997.  Currently, he is diagnosed with lumbar strain as shown by a June 2011 VA examination report.  The examiner that diagnosed it felt that it was not related to the one service instance of treatment for low back pain.  The examiner's reasons were that the Veteran had no treatment thereafter in service and had denied symptoms and was clinically normal on service discharge examination in July 1997, and had not had treatment for back pain thereafter until after a March 2004 snowboarding accident resulting in back pain.  The examiner cited to an August 2004 therapy record which he apparently found in CPRIS.  However, it does not appear that this record is associated with the claims file.  Further, it may well be that there are other medical/therapy records from the August 2004 timeframe which further document the reported snowboarding injury and possibly include references to any prior low back history.  While the Board regrets further delay in appellate review, VA is charged with knowledge of the contents of its own records, and has a duty to obtain its own relevant medical records.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); 38 C.F.R. § 3.159 (2011).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should locate and associate with the claims file all VA medical/therapy records associated with the August 2004 therapy.  

2.  After completion of the above and any further development deemed necessary by the AMC/RO, the issue on appeal should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

